Fisher, J.,
delivered the opinion of the court.
The appellant, and the appellee Mrs. Hunt, are the only distributees of the estate of James C. Pringle, deceased. The administrator, de bonis non, having made a final settlement of the estate, Hunt and wife petitioned the Probate Court to appoint commismissioners for the division of the slaves of the testator, between the appellant and Mrs. Hunt. The commissioners having been appointed, and the appellant notified, by notice to both his guardian and guardian ad litem, of the time and place of the meeting of the commissioners, they proceeded to make the division according to the order of the court. Upon the coming in of the report, the appellant appeared .and objected to its confirmation:—
1. Because appellant was not a party to the petition. The statute settles this point: Hutch. Code, 670, 671, § 112; lb. 673, Art. 2, § 2. The proviso to section 112 is as follows: “That the devisees or heirs, or the guardian of such as are under age, within this State, and not applying for such division, shall have such notice of the time and place of the meeting of said freeholders, &c., as the court shall direct.” The law is the same in regard to the division of personal estate, (lb. 673, § 2,) above quoted. This objection was, therefore, correctly overruled.
2. The will required the property be to divided into three shares, &c. One of the children having died, the appellant and Mrs. Hunt took the whole estate. This, if an error, is one to the appellant’s advantage; and we are bound to presume one of two things in regard to it — that the person making it, as the guardian of the appellant, is either not sincere in urging the objection, or that he is not over cautious in protecting his ward’s interest.
3. That said division is unequal and unjust. This is a question *353of fact; and the record discloses nothing upon which we can base our judgment.
4. That the administrator was not a party, and had no notice, &c. He had nothing to do with the division, but is only required to deliver the property in severalty to each legatee, upon the confirmation of the commissioners’ report.
5. No citation was issued, &c. This is embraced in the first objection.
Decree affirmed.